           Case 1:19-cv-11573-AKH Document 18 Filed 02/15/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------x
                                                               )
STEPHANIE JONES,                                               )
                                                               )
         Plaintiff,                                            )   Case No. 1:19-cv-11573
                                                               )
v.                                                             )   Motion to Dismiss Plaintiff’s
                                                               )   Complaint
FOX ROTHSCHILD LLP and                                         )
IAN W. SIMINOFF,                                               )
                                                               )
         Defendants.                                           )
---------------------------------------------------------------x

       DEFENDANT IAN W. SIMINOFF’S NOTICE OF MOTION TO DISMISS THE
                               COMPLAINT

                 PLEASE TAKE NOTICE that upon the accompanying Memorandum of

Law, Defendant Ian W. Siminoff will move this Court before the Honorable Alvin K.

Hellerstein, United States District Judge, at the Daniel Patrick Moynihan United

States Courthouse, 500 Pearl Street, Courtroom 14D, New York, New York 10007,

at a date and time to be set by the Court, for an order dismissing all of Plaintiff’s

claims as against Mr. Siminoff, with prejudice, pursuant to Rules 12(b)(1), 12(b)(3),

and 12(b)(6) of the Federal Rules of Civil Procedure because (i) there is no individual

liability under Title VII of the Civil Rights Act of 1964; (ii) Plaintiff did not experience

any discriminatory impact in New York City or State, and therefore, there is no

jurisdiction for her claims under the New York State Human Rights Law or New York

City Human Rights Law; (iii) Plaintiff’s claim under the New Jersey Law Against

Discrimination is time-barred; (iv) Plaintiff’s common-law tort claims are time-barred
        Case 1:19-cv-11573-AKH Document 18 Filed 02/15/20 Page 2 of 3



and/or barred under the New York and New Jersey workers’ compensation laws; and

(v) the Southern District of New York is not the proper venue for this action.

             Mr. Siminoff respectfully requests oral argument of this motion.

Dated: New York, New York
       February 15, 2020

                                         PADUANO & WEINTRAUB LLP


                                         By: s/ Meredith Cavallaro
                                                Meredith Cavallaro
                                                Courtney Fain
                                         1251 Avenue of the Americas
                                         Ninth Floor
                                         New York, New York 10020
                                         (212) 785-9100
                                         mc@pwlawyers.com
                                         cf@pwlawyers.com

                                         Attorneys for Defendant Ian W. Siminoff



To:   Robert T. Vance, Jr., Esq.
      LAW OFFICES OF ROBERT T. VANCE, JR.
      100 South Broad Street, Suite 1525
      Philadelphia, Pennsylvania 19110
      (215) 557-9550
      rvance@vancelf.com

      Tyrone Anthony Blackburn, Esq.
      T.A. BLACKBURN LAW, PLLC
      1241 East 80th Street, 3rd Floor
      Brooklyn, New York 11236
      (347) 342-7432
      tyrone.a.blackburn@gmail.com

      Attorneys for Plaintiff




                                           2
 Case 1:19-cv-11573-AKH Document 18 Filed 02/15/20 Page 3 of 3



Kathleen McLeod Caminiti, Esq.
Rosemary Gousman, Esq.
FISHER & PHILLIPS, LLP (NJ)
430 Mountain Avenue
Murray Hill, New Jersey 07974
(908) 516-1050
kcaminiti@fisherphillips.com
rgousman@fisherphillips.com

Attorneys for Defendant Fox Rothschild LLP




                                 3
